                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

    UNITED STATES OF AMERICA                              )
                                                          )
                                    Plaintiff,            )
                                                          )
                              v.                          )    Case No. 19-00214-02-CR-W-BP
                                                          )
    BRYAN C. KIRKENDOLL, II                               )
                                                          )
                                    Defendant.            )

                        MEMORANDUM OF MATTERS DISCUSSED AND
                         ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On June 9, 2020, the Grand Jury returned an eleven-count Superseding
Indictment charging Defendant Bryan C. Kirkendoll1 with conspiracy to commit interstate
transportation of stolen property (Count One), give counts of interstate transportation of stolen
property (Counts Two through Six), three counts of witness tampering (Counts Seven, Nine, and
Eleven), two counts of transmitting threats in interstate commerce (Counts Eight and Ten).
Additionally, Counts Seven through Eleven carry additional penalties because they were
committed while on release).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Rudolph Robert Rhodes, IV and Matthew Blackwood
           Case Agent: FBI Special Agent Austin McKune and Amy Ramsey
     Defense: pro se and Dawn M. Parsons (standby counsel)

OUTSTANDING MOTIONS:
    03/22/2021          view111      PRO SE MOTION to suppress evidence obtained incident to
                                     arrest upon defective complaint by Bryan C Kirkendoll, II.
                                     Suggestions in opposition/response due by 4/5/2021 unless
                                     otherwise directed by the court. (Attachments: # 1
                                     Envelope)(Melvin, Greg) (Entered: 03/23/2021)
    03/29/2021          view115      PRO SE MOTION to suppress evidence obtained by tracking
                                     device without warrant supported by probable cause by Bryan

1
 Defendant Viktor Chernetskiy pled guilty on June 17, 2020 and his sentencing hearing is scheduled for June 3,
2021.



           Case 4:19-cr-00214-BP Document 125 Filed 04/13/21 Page 1 of 3
                                C Kirkendoll, II. Suggestions in opposition/response due by
                                4/12/2021 unless otherwise directed by the court. (Attachments:
                                # 1 Envelope)(Melvin, Greg) (Entered: 03/29/2021)
 04/08/2021          view121    MOTION in limine by USA as to Bryan C Kirkendoll, II.
                                Suggestions in opposition/response due by 4/22/2021 unless
                                otherwise directed by the court. (Rhodes, Rudolph) (Entered:
                                04/08/2021)
 04/09/2021          view123    PRO SE MOTION to suppress evidence by Bryan C
                                Kirkendoll, II. Suggestions in opposition/response due by
                                4/23/2021 unless otherwise directed by the court. (Attachments:
                                # 1 Envelope)(Melvin, Greg) (Entered: 04/13/2021)

TRIAL WITNESSES:
     Government: 25 without stipulations
     Defendant: 2 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 75 exhibits
     Defendant: approximately 10 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( x) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 4 days total (If the parties agree on stipulations the time for trial would be 3
days total.)
        Government’s case including jury selection: 3 day(s)
        Defendant: 1 day(s)

STIPULATIONS: Ongoing discussions regarding stipulations.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
              Government: Proposed Witness list filed 4/2/21 Updated list(s) due on or before
April 20, 2021.
              Defendant: Due on or before April 20, 2021.

       Counsel are requested to list witnesses in alphabetical order on their witness list.




                                                 2

          Case 4:19-cr-00214-BP Document 125 Filed 04/13/21 Page 2 of 3
       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due

on or before April 28, 2021.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Government’s rule 404(b) notice filed 4/8/21. Due on or before

April 28, 2021.


TRIAL SETTING: Criminal jury trial docket set for May 3, 2021.

       Please note: The Government is requesting the first week due to witness unavailability.
       Defendant does not have any objection to the first week.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   Lajuana M. Counts
                                                   United States Magistrate Judge




                                              3

         Case 4:19-cr-00214-BP Document 125 Filed 04/13/21 Page 3 of 3
